Citation Nr: 1010375	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  05-28 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for left ankle condition, 
including as secondary to service connected residuals, status 
post fracture right distal fibula (right ankle disability).


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to August 
1996.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

In February 2008, the Board remanded this case for further 
development.  A remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  
In compliance with the Board's February 2008 remand, VA 
sought additional service treatment records through the 
National Personnel Records Center (NPRC), ultimately 
obtaining the Veteran's entrance medical examination; 
scheduled the Veteran for a VA medical examination; and 
issued adequate notice to the Veteran of that examination, as 
evidenced by the Veteran's presence at the examination.


FINDINGS OF FACT

Competent medical evidence shows that the Veteran's left 
ankle disability is related to his service-connected right 
ankle disability.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a left ankle disability, claimed as secondary 
to service-connected right ankle disability, are met. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. See generally VCAA.  Given 
the disposition reached in this case, the Board finds that VA 
has met its duty to assist the Veteran in the development of 
the claim on appeal under VCAA.

Pertinent Laws and Regulations

The Veteran does not allege, and the evidence does not 
otherwise suggest, that he is entitled to service connection 
for this condition on a direct incurrence basis.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Instead, his claim is entirely 
predicated on the notion of secondary service connection.  38 
C.F.R. § 3.310(a).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under § 3.310(a).  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

As an initial matter, the Board observes that the Veteran and 
his representative have limited their arguments to the 
premise of secondary service connection.  See the Veteran's 
March 2005 Notice of Disagreement, his June 2005 statement, 
his August 2005 VA Form 9, his November 2006 statement, and 
his representative's Informal Hearing Presentations (one with 
an illegible date stamp and one dated February 2010).  The 
Veteran does not allege, and the evidence does not otherwise 
suggest, that he is entitled to service connection for this 
condition on a direct incurrence basis.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Instead, he is claiming it is due to 
his service-connected right ankle.  The Veteran is also 
service connected for a scar on his right ankle, but neither 
he nor his representatives have argued that his left ankle 
disability is secondary to his scar.  Consequently, the 
Board's analysis will address solely his claim of entitlement 
to secondary service connection, as he has specifically 
contended this basis - and this basis only - as the grounds 
of his purported entitlement.

The June 2009 VA examination resulted in a finding of 
ligamental damage to the left ankle.  The Board also notes 
that service connection is in effect for residuals, status 
post fracture right distal fibula (right ankle disability), 
evaluated as 10 percent disabling.  Therefore, the first two 
requirements under Wallin have been satisfied.  

The third and final Wallin element is a medical nexus between 
the service-connected right ankle disability and the 
Veteran's current left ankle disorder.  The June 2009 VA 
medical examiner declined to offer an opinion, stating that 
it would be pure speculation on his part to do so.  In a 
November 2005 letter, Dr. J.K., the Veteran's VA physician, 
stated that the Veteran's current left ankle condition is 
"probably more likely than not related to" dependence on 
his left leg as a result of the service connected injury to 
his right ankle.  While this opinion is somewhat clumsily 
worded, diminishing his otherwise positive opinion with the 
additional qualifier "probably," the rationale accompanying 
that statement includes a finding that his right ankle injury 
caused the Veteran to become more dependent on his left leg.  
Additionally, in the Veteran's VA treatment records, Dr. J.K. 
has repeatedly noted, "as a result of this [right ankle 
disability] pt has developed L ankle sprain dx about late 
1997" in the Past Medical History Section, which confirms 
that he believes a connection exists.  The Board applies the 
benefit of the doubt doctrine and finds in favor of the 
Veteran.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

Accordingly, service connection for left ankle condition on a 
secondary basis is warranted.


ORDER

Entitlement to service connection for left ankle condition as 
secondary to service connected right ankle disability is 
granted.




____________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


